



Execution Version
    
AMENDMENT NO. 2 TO CREDIT AGREEMENT
AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of July 8, 2016 (this
“Amendment”), among Energizer Holdings, Inc., a Missouri corporation (the
“Borrower”), the Subsidiaries of the Borrower party hereto (the “Subsidiary
Guarantors”), the institutions listed on the signature pages hereto, J.P. Morgan
Securities LLC (the “Lead Arranger”), as sole lead arranger and bookrunner, and
JPMorgan Chase Bank, N.A., as the administrative agent (the “Administrative
Agent”).
WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented, extended,
refinanced or otherwise modified prior to giving effect to this Amendment, the
“Credit Agreement”), among the Borrower, the Lenders party thereto and the
Administrative Agent;
WHEREAS, the Borrower desires to amend the Credit Agreement to make certain
modifications set forth herein;
WHEREAS, the Borrower, the Administrative Agent and the Required Lenders have
agreed to make such modifications in accordance with the terms and conditions
set forth in this Amendment; and
WHEREAS, the Lead Arranger has agreed to act as the sole lead arranger and
bookrunner in respect of this Amendment;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. The rules of construction
and other interpretive provisions specified in Section 1.02 of the Credit
Agreement shall apply to this Amendment, including terms defined in the preamble
and recitals hereto.
Section 2. Amendment. Each of the parties hereto agrees that, on the effective
date of this Amendment, the Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.
Section 3. Effect of Amendment; Reaffirmation; Etc. Except as expressly set
forth herein or in the Credit Agreement, this Amendment shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent or the Collateral
Agent under the Credit Agreement or under any other Loan Document and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Without limiting the foregoing, (i) each Loan Party acknowledges and
agrees that (A) each Loan Document to which it is a party is hereby confirmed
and ratified and shall remain in full force and effect according to its
respective terms (in the case of the Credit Agreement, as amended hereby) and
(B) the Collateral Documents do, and all of the Collateral does, and in each
case shall continue to, secure the





--------------------------------------------------------------------------------





payment of all Secured Obligations (as defined in the Collateral Agreement) on
the terms and conditions set forth in the Collateral Documents, and hereby
ratifies the security interests granted by it pursuant to the Collateral
Documents and (ii) each Guarantor hereby confirms and ratifies its continuing
unconditional obligations as Guarantor under the Collateral Agreement with
respect to all of the Secured Obligations. On and as of the Amendment No. 2
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference,
and each reference in any other Loan Document to “the Credit Agreement”,
“thereof”, “thereunder”, “therein” or “thereby” or any other similar reference
to the Credit Agreement shall refer to the Credit Agreement as amended hereby.
Section 4. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants as of the date hereof:
(a)    no Default or Unmatured Default exists; and
(b)    all of the representations in the Credit Agreement are true and correct
in all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date.
Section 5. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 6. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Amendment.
Section 7. Effectiveness. The effectiveness of this Amendment is subject to the
following conditions precedent:
(a)    the Administrative Agent shall have received executed copies of this
Amendment from the Administrative Agent, the Borrower, the Subsidiary Guarantors
and the Required Lenders;
(b)    the Administrative Agent shall have received payment and/or reimbursement
of all of the fees and expenses (including, to the extent invoiced, reasonable
attorneys’ fees and expenses of counsel) due or payable to the Administrative
Agent or its affiliates pursuant to Section 10.07 of the Credit Agreement; and
(c)    (i) Revolving Commitment Increases shall become effective pursuant to an
Increasing Lender Supplement in the form attached hereto as Exhibit B and/or
(ii) Augmenting Revolving Loan Commitments shall become effective pursuant to an
Augmenting Lender Supplement in the form attached hereto as Exhibit C in an
aggregate principal amount equal to $100,000,000.









--------------------------------------------------------------------------------





Section 8. Miscellaneous. For the avoidance of doubt, (i) this Amendment
constitutes a Loan Document and (ii) in entering this Amendment, the Lead
Arranger acts as an Arranger for the purposes of the Credit Agreement and the
other Loan Documents. Section 10.07 of the Credit Agreement is hereby
incorporated by reference and shall apply mutatis mutandis as if each Lender
party hereto and the Lead Arranger were the Administrative Agent and this
Amendment were the Credit Agreement.
[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
ENERGIZER HOLDINGS, INC.
By: /s/ Brian K. Hamm    
Name:    Brian K. Hamm
Title:
Executive Vice President and Chief Financial Officer

ENERGIZER INVESTMENT COMPANY
ENERGIZER BRANDS, LLC
ENERGIZER, LLC
ENERGIZER MANUFACTURING, INC.
ENERGIZER INTERNATIONAL, INC.
By: /s/ Brian K. Hamm    
Name:    Brian K. Hamm
Title:
Executive Vice President and Chief Financial Officer













[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., as Administrative Agent and Sole Lead Arranger and
Bookrunner
By: /s/ Brendan Korb    
Name:    Brendan Korb
Title:
Vice President























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.
By: /s/ Aron Frey    
Name:    Aron Frey
Title:
Vice President

























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By: /s/ Thomas J. Sterr    
Name:    Thomas J. Sterr
Title:
Authorized Signatory

























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------







THE NORTHERN TRUST COMPANY
By: /s/ John Lascody    
Name:    John Lascody
Title:
Vice President









































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------





                        
TD BANK, N.A.
By: /s/ Bernadette Collins    
Name:    Bernadette Collins
Title:
Senior Vice President









































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------







CITIBANK, N.A.
By: /s/ Luc Vrettos    
Name:    Luc Vrettos
Title:
Senior Vice President









































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------







STANDARD CHARTERED BANK
By: /s/ Steven Aloupis    
Name:    Steven Aloupis A2388
Title:
Managing Director Loan Syndications









































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------







STOCK YARDS BANK & TRUST COMPANY
By: /s/ Joe Morrison    
Name:    Joe Morrison
Title:
Vice President









































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------







Vibrant CLO III, Ltd.
By: DFG Investment Advisers, Inc.
By: /s/ Roberta Goss    
Name:    Roberta Goss
Title:
Managing Director

By:    
Name:    
Title:    
































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------







Hildene CLO III Ltd.
By: CF H-BSL MANAGEMENT LLC, its Collateral Manager
By: /s/ Scott Silvers    
Name:    Scott Silvers
Title:
Managing Director

By:    
Name:    
Title:    
































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------









THL Credit Wind River 2014-1 CLO Ltd.
By: THL Credit Advisors LLC, as Investment Manager
By: /s/ James R. Fellows    
Name:    James R. Fellows
Title:
Managing Director/Co-Head

By:    
Name:    
Title:    






























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------











THL Credit Wind River 2014-2 CLO Ltd.
By: THL Credit Senior Loan Strategies LLC, as Manager
By: /s/ James R. Fellows    
Name:    James R. Fellows
Title:
Managing Director/Co-Head

By:    
Name:    
Title:    


























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------











Crown Point CLO III, Ltd.
By: Valcour Capital Management LLC, as its Collateral Manager
By: /s/ John D’Angelo    
Name:    John D’Angelo
Title:
Sr. Portfolio Manager

By:    
Name:    
Title:    


























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------











STATE STREET BANK & TRUST COMPANY
By: /s/ Jason C. Bliss, CFA    
Name:    Jason C. Bliss, CFA
Title:
Vice President







































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













Bronco Trading, LLC
By: /s/ Karen Weich    
Name:    Karen Weich
Title:
Vice President

By:    
Name:    
Title:    






























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













Davidson River Trading, LLC
By: SunTrust Bank, as manager
By: /s/ Karen Weich    
Name:    Karen Weich
Title:
Vice President

By:    
Name:    
Title:    




























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













ARMED FORCES BANK, NA
By: /s/ Judson Stamion    
Name:    Judson Stamion
Title:
Senior Vice President







































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













CALIFORNIA FIRST NATIONAL BANK
By: /s/ Mark. D. Cross    
Name:    Mark D. Cross
Title:
EVP, Chief Credit Officer

By:    
Name:    
Title:    






























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













AZB FUNDING 3
By: /s/ Shuji Tsubota    
Name:    Shuji Tsubota
Title:
Authorized Signatory







































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













Catamaran CLO 2012-1 Ltd.
By: Trimaran Advisors, L.L.C.
By: /s/ Daniel Gilligan    
Name:    Daniel Gilligan
Title:
Authorized Signatory

By:    
Name:    
Title:    




























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













Catamaran CLO 2013-1 Ltd.
By: Trimaran Advisors, L.L.C.
By: /s/ Daniel Gilligan    
Name:    Daniel Gilligan
Title:
Authorized Signatory

By:    
Name:    
Title:    




























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













Catamaran CLO 2014-1 Ltd.
By: Trimaran Advisors, L.L.C.
By: /s/ Daniel Gilligan    
Name:    Daniel Gilligan
Title:
Authorized Signatory

By:    
Name:    
Title:    




























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













Catamaran CLO 2014-2 Ltd.
By: Trimaran Advisors, L.L.C.
By: /s/ Daniel Gilligan    
Name:    Daniel Gilligan
Title:
Authorized Signatory

By:    
Name:    
Title:    




























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------













AMMC CLO 15, LIMITED
By: American Money Management Corp., as Collateral Manager


By: /s/ David P. Meyer    
Name:    David P. Meyer
Title:
Senior Vice President

By:    
Name:    
Title:    


























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------

















AMMC CLO 16, LIMITED
By: American Money Management Corp., as Collateral Manager
By: /s/ David P. Meyer    
Name:    David P. Meyer
Title:
Senior Vice President

By:    
Name:    
Title:    






















[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















AMMC CLO XIV, LIMITED
By: /s/ David P. Meyer    
Name:    David P. Meyer
Title:
Senior Vice President

By:    
Name:    
Title:    
























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















STATE BANK AND TRUST COMPANY
By: /s/ Wes Reagan    
Name:    Wes Reagan
Title:
Senior Vice President

































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM Funding III, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM Funding IV, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM Funding V, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM VI, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM VII, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM VIII, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM IX, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM XI, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM XII, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer



























[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



















OZLM XIV, Ltd.
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner
By: /s/ Joel Frank    
Name:    Joel Frank
Title:
Chief Financial Officer





[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------






Execution Version


EXHIBIT A
CONFORMED COPY
REFLECTING AMENDMENT NO. 12 DATED
AS OF MAY 24JULY 8, 2016
J.P.Morgan
CREDIT AGREEMENT
Dated as of June 30, 2015
among
ENERGIZER SPINCO, INC.
(expected to be renamed Energizer Holdings, Inc. on June 30, 2015),
as Borrower
THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
CITIBANK, N.A.
as Co-Syndication Agents
________________________________________________________________________
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arrangers and Joint Bookrunners
*With respect to the New 2016 Term Loan Commitments and the 2016 New Term Loans,
Citigroup Global Markets Inc. and JPMorgan Chase Bank, N.A. act as joint lead
arrangers and bookrunners.




--------------------------------------------------------------------------------





________________________________________________________________________
TABLE OF CONTENTS
__________________________
 
 
 
Page
 
 
 
 
ARTICLE 1
DEFINITIONS 1
Section 1.01
 
Certain Defined Terms
1
Section 1.02
 
References
41
 
 
 
 
ARTICLE 2
AMOUNT AND TERMS OF CREDIT 41
Section 2.01
 
The Commitments
41
Section 2.02
 
Swing Line Loans
42
Section 2.03
 
Rate Options for all Advances; Maximum Interest Periods
44
Section 2.04
 
Prepayment of Loans
44
Section 2.05
 
Reduction of Revolving Loan Commitments; Expansion Option
46
Section 2.06
 
Method of Borrowing
49
Section 2.07
 
Method of Selecting Types and Interest Periods for Advances
49
Section 2.08
 
Minimum Amount of Each Advance
49
Section 2.09
 
Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances
50
Section 2.10
 
Default Rate
50
Section 2.11
 
Method of Payment
50
Section 2.12
 
Evidence of Debt; Noteless Agreement
51
Section 2.13
 
Telephonic Notices
5251
Section 2.14
 
Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Loan and Control Accounts
52
Section 2.15
 
Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions
53
Section 2.16
 
Lending Installations
53
Section 2.17
 
Non-Receipt of Funds by the Administrative Agent
53
Section 2.18
 
Maturity Date
54
Section 2.19
 
Replacement of Certain Lenders
54
Section 2.20
 
Extension Offers
5554
Section 2.21
 
Amortization of Term Loans
55
 
 
 
 
ARTICLE 3
THE LETTER OF CREDIT FACILITY 5655





--------------------------------------------------------------------------------





Section 3.01
 
Obligation to Issue Letters of Credit
5655
Section 3.02
 
[Reserved]
56
Section 3.03
 
Types and Amounts
56
Section 3.04
 
Conditions
5756
Section 3.05
 
Procedure for Issuance of Letters of Credit
57
Section 3.06
 
Letter of Credit Participation
57
Section 3.07
 
Reimbursement Obligation
5857
Section 3.08
 
Letter of Credit Fees
58
Section 3.09
 
Issuing Bank Reporting Requirements
5958
Section 3.10
 
Indemnification; Exoneration
5958
Section 3.11
 
Cash Collateral
6059
 
 
 
 
ARTICLE 4
YIELD PROTECTION; TAXES 60
Section 4.01
 
Yield Protection
60
Section 4.02
 
Changes in Capital Adequacy Regulations
61
Section 4.03
 
Availability of Types of Advances
6261
Section 4.04
 
Funding Indemnification
6261
Section 4.05
 
Taxes
6261
Section 4.06
 
Lender Statements; Survival of Indemnity
6665
 
 
 
 
ARTICLE 5
CONDITIONS PRECEDENT 6665
Section 5.01
 
Funding Date
66
Section 5.02
 
Each Advance and Letters of Credit
6968
 
 
 
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES 7069
Section 6.01
 
Organization; Corporate Powers
7069
Section 6.02
 
Authority
7069
Section 6.03
 
No Conflict; Governmental Consents
7170
Section 6.04
 
Financial Statements
7170
Section 6.05
 
No Material Adverse Change
7170
Section 6.06
 
Taxes
7170
Section 6.07
 
Litigation; Loss Contingencies and Violations
7271
Section 6.08
 
Subsidiaries
7271
Section 6.09
 
ERISA
7271
Section 6.10
 
Accuracy of Information
7372
Section 6.11
 
Securities Activities
7372
Section 6.12
 
[Reserved]
7372
Section 6.13
 
Compliance with Laws; No Default
7372
Section 6.14
 
Assets and Properties
7473
Section 6.15
 
Statutory Indebtedness Restrictions
7473





--------------------------------------------------------------------------------





Section 6.16
 
Insurance
7473
Section 6.17
 
Labor Matters
7473
Section 6.18
 
Environmental Matters
7574
Section 6.19
 
Solvency
7574
Section 6.20
 
[Reserved]
7574
Section 6.21
 
Collateral Matters
7574
Section 6.22
 
Use of Proceeds
7675
Section 6.23
 
Brokers
7675
Section 6.24
 
Patriot Act
7775
 
 
 
 
ARTICLE 7
COVENANTS 7776


Section 7.01
 
Reporting
7776
Section 7.02
 
Affirmative Covenants
8079
Section 7.03
 
Negative Covenants
8382
Section 7.04
 
Financial Covenants
9594
 
 
 
 
ARTICLE 8
DEFAULTS 9694
Section 8.01
 
Defaults
9694
 
 
 
 
ARTICLE 9
ACCELERATION, DEFAULTING LENDERS; WAIVERS,
 AMENDMENTS AND REMEDIES 9897
Section 9.01
 
Termination of Commitments; Acceleration
9897
Section 9.02
 
Defaulting Lender
9897
Section 9.03
 
Waivers; Amendments
10099
Section 9.04
 
Preservation of Rights
102101
 
 
 
 
ARTICLE 10
GENERAL PROVISIONS 103102
Section 10.01
 
Survival of Representations
103102
Section 10.02
 
Governmental Regulation
103102
Section 10.03
 
Performance of Obligations
103102
Section 10.04
 
Headings
104102
Section 10.05
 
Entire Agreement
104102
Section 10.06
 
Several Obligations; Benefits of this Agreement
104103
Section 10.07
 
Expenses; Indemnification
104103
Section 10.08
 
Numbers of Documents
106104
Section 10.09
 
Accounting
106105
Section 10.10
 
Severability of Provisions
107105
Section 10.11
 
Nonliability of Lenders
107105





--------------------------------------------------------------------------------





Section 10.12
 
GOVERNING LAW
107105
Section 10.13
 
CONSENT TO JURISDICTION; JURY TRIAL
107106
Section 10.14
 
Release of Liens and Guarantees
108107
Section 10.15
 
Interest Rate Limitation
109107
 
 
 
 
ARTICLE 11
THE ADMINISTRATIVE AGENT 109108
Section 11.01
 
Appointment and Authorization
109108
Section 11.02
 
Administrative Agent and Affiliates
109108
Section 11.03
 
Action by Administrative Agent and Liability of Administrative Agent
109108
Section 11.04
 
Reliance on Documents and Counsel
110109
Section 11.05
 
Employment of Agents
110109
Section 11.06
 
Indemnification
110109
Section 11.07
 
Successor Agent
111109
Section 11.08
 
Credit Decision
111110
Section 11.09
 
Administrative Agent, Arrangers, Co-Syndication Agents
112110
Section 11.10
 
The Borrower and each Lender acknowledge
112111
 
 
 
 
ARTICLE 12
SETOFF; RATABLE PAYMENTS 112111
Section 12.01
 
Setoff
112111
Section 12.02
 
Ratable Payments
112111
Section 12.03
 
Application of Payments
113111
Section 12.04
 
Relations Among Lenders
113112
Section 12.05
 
Representations and Covenants Among Lenders
114112
 
 
 
 
ARTICLE 13
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 114113
Section 13.01
 
Successors and Assigns
114113
Section 13.02
 
Participations
114113
Section 13.03
 
Assignments
115114
Section 13.04
 
Confidentiality
118117
Section 13.05
 
Dissemination of Information
119117
 
 
 
 
ARTICLE 14
NOTICES 119118
Section 14.01
 
Giving Notice
119118
Section 14.02
 
Change of Address
120118
 
 
 
 
ARTICLE 15
COUNTERPARTS 120118
 
 
 
 
ARTICLE 16





--------------------------------------------------------------------------------





USA PATRIOT ACT 120119

EXHIBITS
EXHIBIT A    -    [Reserved]
EXHIBIT B    -    Form of Borrowing/Election Notice
EXHIBIT C     -    Form of Request for Letter of Credit
EXHIBIT D     -    Form of Assignment and Assumption
EXHIBIT E-1    -    Form of Increasing Lender Supplement
EXHIBIT E-2    -    Form of Augmenting Lender Supplement
EXHIBIT F    -    Form of Officer’s Certificate
EXHIBIT G    -    Form of Compliance Certificate
EXHIBIT H    -    Form of Perfection Certificate
EXHIBIT I    -    Form of Supplemental Perfection Certificate
EXHIBIT J    -    Form of Guarantee and Collateral Agreement
EXHIBIT K-1-4    Form of U.S. Tax Compliance Certificates
EXHIBIT L        Form of Limited Release of Liens
SCHEDULES
Pricing Schedule
Schedule 2.01    -    Commitments
Schedule 3.01        Existing Letters of Credit
Schedule 6.07    -    Litigation; Loss Contingencies
Schedule 6.08    -    Subsidiaries
Schedule 6.18    -    Environmental Matters
Schedule 7.03(a) -    Indebtedness
Schedule 7.03(b) -    Liens
Schedule 7.03(d) -    Investments
Schedule 7.03(i) -    Transactions with Shareholders and Affiliates
Schedule 7.03(j)    Restrictive Agreements




--------------------------------------------------------------------------------






(e)    any amount of the Available Amount used to make Investments pursuant to
Section 7.03(d) after the Funding Date and prior to the applicable date of
determination, minus
(f)    any amount of the Available Amount used to make Restricted Payments
pursuant to Section 7.03(h)(i)(G) after the Funding Date and prior to the
applicable date of determination, minus
(g)    any amount of the Available Amount used to make payments in respect of
Indebtedness pursuant to Section 7.03(h)(ii)(E) after the Funding Date and prior
to the date of determination.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services) and (d) any arrangements
or services similar to any of the foregoing.
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Restricted Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental







--------------------------------------------------------------------------------






of business, (viii) any net after-tax extraordinary, unusual or nonrecurring
losses, costs, charges or expenses during such period; provided that the
aggregate cash portion of such losses, costs, charges and expenses added back
pursuant to this clause (viii) shall not exceed $25,000,000 during any period of
four consecutive fiscal quarters, (ix) any restructuring charges, accruals,
reserves and business optimization expenses during such period, (x) one-time
compensation charges, consolidation, transition, integration or other similar
charges and expenses, contract termination costs, excess pension charges, system
establishment charges, start-up or closure or transition costs, expenses related
to any reconstruction, decommissioning, recommissioning or reconfiguration of
fixed assets for alternative uses, fees, expenses or charges relating to
curtailments or modifications to pension and post-retirement employee benefit
plans, litigation settlements or losses outside the ordinary course of business
and (xi) any net cost savings, operating expense reductions and synergies
projected by the Borrower to result from actions taken during such period that
(a) are reasonably expected to be realized within twelve (12) months of the
applicable action as set forth in reasonable detail on a certificate of an
Authorized Officer delivered to the Administrative Agent, (b) are calculated on
a basis consistent with GAAP and are, in each case, reasonably identifiable,
factually supportable, and expected to have a continuing impact on the
operations of the Borrower and its Restricted Subsidiaries and (c) are either
(x) permitted as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act or (y) represent, when aggregated with any amounts added back
pursuant to clauses (ix) and (x), less than 10.0% of Consolidated EBITDA for
such period (determined (x) prior to giving effect to any adjustment pursuant to
clauses (ix), (x) or (xi) and (y) net of the amount of actual benefits realized
from such actions during such period from such actions), and minus (b) without
duplication (i) to the extent not deducted in determining such Consolidated Net
Income, all cash payments made during such period on account of non-cash charges
that were or would have been added to Consolidated Net Income in such period or
in a previous period and pursuant to clause (v) above and (ii) to the extent
included in determining such Consolidated Net Income, (A) any net after-tax
extraordinary, unusual or nonrecurring gains and all non-cash items of income
(other than normal accruals in the ordinary course of business) for such period
and (B) any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, all determined on a
consolidated basis in accordance with GAAP; provided that Consolidated EBITDA
shall be calculated so as to exclude the effect of any gain or loss that
represents after-tax gains or losses attributable to any sale, transfer or other
disposition of assets by the Borrower or any Restricted Subsidiary, other than
dispositions in the ordinary course of business;
“Consolidated Interest Expense” means, for any period for the Borrower and its
Restricted Subsidiaries, all interest expense on a consolidated basis determined
in accordance with GAAP, but including, in any event, the interest component
under Capitalized Leases, Synthetic Lease Obligations and any premiums, fees,
discounts, expenses and losses on the sale of accounts receivable (and any
amortization thereof) payable by the Borrower or any Restricted Subsidiary in
connection with a Permitted Receivables Financing. Except as expressly provided
otherwise, the applicable period shall be the four consecutive fiscal quarters
of the Borrower ending as of the date of determination.
“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person





--------------------------------------------------------------------------------






“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
“Co-Syndication Agents” means each of Bank of America, N.A. (and its
successors), The Bank of Tokyo-Mitsubishi UFJ, Ltd. (and its successors) and
Citibank, N.A. (and its successors) in their respective capacities as
co-syndication agents for the loan transactions evidenced by this Agreement.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swing Line
Bank or any other Lender.
“Declined Proceeds” is defined in Section 2.04(b)(iv).
“Default” means an event described in Article 8 hereof.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event, or
(e) has become the subject of a Bail-in Action.
“Deposit Account” is defined in the Collateral Agreement.
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent setting forth the





--------------------------------------------------------------------------------






basis of such valuation, less the amount of cash and Cash Equivalents received
in connection with a subsequent sale of such Designated Noncash Consideration.
“Disqualified Lenders” means certain banks, financial institutions and other
institutional lenders and any Company Competitor (or Known Affiliates of Company
Competitors) identified in writing to the Arrangers on or prior to May 5, 2015,
with such writing posted on the Platform, including that portion of the Platform
that is designated for Public Side Lender Representatives, prior to the Funding
Date.
“Disqualified Stock” means any Equity Interests which, by their terms (or by the
terms of any security into which they are convertible or for which they are
exchangeable), or upon the happening of any event, (a) mature (excluding any
maturity as the result of an optional redemption by the issuer thereof) or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are redeemable at the option of the holder thereof, in whole or in part, or
require the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the latest Termination Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
Escrow Date, the Escrow Date), or (b) are convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) cash, (ii) debt
securities or (iii) any Equity Interests referred to in (a) above, in each case
at any time prior to the first anniversary of the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Escrow Date, the Escrow Date).
Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
“Dollar” and “$” means dollars in the lawful currency of the United States.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States, any state of the United States or the
District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.







--------------------------------------------------------------------------------






“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“ECF Percentage” means, as of the date of determination, (a) if the Senior
Secured Leverage Ratio as of the last day of the applicable fiscal year of the
Borrower is greater than 2.50 to 1.00, 50.0%, (b) if the Senior Secured Leverage
Ratio as of the last day of the applicable fiscal year of the Borrower is less
than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00, 25.0% and (c)
otherwise, 0.0%.
“EHI” means Energizer Holdings, Inc. (expected to be renamed Edgewell Personal
Care Company after the Spin Transaction), a Missouri corporation.
“Environmental, Health or Safety Requirements of Law” means all applicable
foreign, federal, state and local laws (including common law), rules or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations promulgated thereunder, and any state or
local equivalent thereof.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.
“Escrow Agreement” means the escrow agreement among the Borrower, JPMorgan, in
its capacities as a Lender and Administrative Agent hereunder and the escrow
agent thereunder and the other Revolving Lenders with Revolving Loan Commitments
listed on Schedule 2.01 as of the Funding Date, pursuant to which the executed
signature pages to the Agreement shall be delivered into escrow.
“Escrow Date” means the effective date of the Escrow Agreement, which date is
June 1, 2015.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate” means, with respect to any Advance of Eurodollar Rate
Loans for any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing





--------------------------------------------------------------------------------






“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
Collateral Agreement.
“Excluded Subsidiary” means (i) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower, (ii) any Foreign Subsidiary, (iii) any Subsidiary
that is a direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC
and (iv) any CFC Holdco, (v) any Subsidiary that is prohibited or restricted by
applicable law, regulation or by any Contractual Obligation existing on the
Funding Date or on the date such Person becomes a Subsidiary (as long as such
Contractual Obligation was not entered into in contemplation of such Person
becoming a Subsidiary) from providing a Guarantee of the Obligations or if such
Guarantee would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received, (vi) any Subsidiary that is a not-for-profit organization,
(vii) any Unrestricted Subsidiary, (viii) any Restricted Subsidiary that is an
Immaterial Subsidiary (unless the Borrower otherwise elects), and (ix) any other
Restricted Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences of becoming a Subsidiary Guarantor shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (x) any SPV.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 30 of the
Collateral Agreement and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or a grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment resulting from a
demand made by Borrower (or the Administrative Agent upon consultation with, or
otherwise at the direction of, the Borrower) under Section 2.19) or (ii) such
Lender changes its lending office,





--------------------------------------------------------------------------------






or any Restricted Subsidiary and (iii) any purchase price adjustment or earnout
incurred in connection with an acquisition, except to the extent that the amount
payable pursuant to such purchase price adjustment or earnout is, or becomes,
reasonably determinable), (e) all Capitalized Lease Obligations and Synthetic
Lease Obligations of such Person, (f) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person (but only to the extent of the lesser of (x) the amount of such
Indebtedness and (y) the fair market value of such property, if such
Indebtedness has not been assumed by such Person), and (i) all Guarantees by
such Person of Indebtedness of others and (j) the amount of any Permitted
Receivables Financing. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor by contract,
as a matter of law or otherwise as a result of such Person’s ownership interest
in or other relationship with such other Person, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Matters” is defined in Section 10.07(b) hereof.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” is defined in Section 10.07(b) hereof.
“Initial Lender” means JPMorgan Chase Bank, N.A., Bank of America, N.A., The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citi.
“Intangible Assets” means the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.
“Interest Expense Coverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated EBITDA as of such date to (b) Consolidated Interest
Expense as of such date.
“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) or six (6) months or, to the extent available to all of
the Lenders and agreed to between the Borrower and the Administrative Agent
(acting on the instructions of all of the Lenders), twelve (12) months,
commencing on a Business Day selected by the Borrower on which such an Advance
comprised of Eurodollar Rate Loans is made to Borrower pursuant to this
Agreement. Such Interest Period shall end on (but exclude) the day which
corresponds numerically to such date one, two, three or six months (or twelve
months) thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third, sixth (or twelfth) succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third, sixth





--------------------------------------------------------------------------------






any lease (other than Capitalized Lease Obligations), license or sublicense or
concession agreement permitted by this Agreement;
(x)    Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;
(xi)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(xii)    Liens or rights of setoff against credit balances of the Borrower or
any Restricted Subsidiary with credit card issuers or credit card processors to
secure obligations of the Borrower or such Restricted Subsidiary, as the case
may be, to any such credit card issuer or credit card processor incurred in the
ordinary course of business as a result of fees and chargebacks;
(xiii)    other Liens that are contractual rights of setoff;
(xiv)    Liens of landlords on fixtures, equipment and movable property located
on leased premises and utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character; and
(xv)    Liens (including, without limitation and to the extent constituting
Liens, negative pledges) on intellectual property arising from intellectual
property licenses entered into in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (iii)(b) above
securing letters of credit, bank guarantees or similar instruments.
“Permitted Receivables Financing” means any receivables financing facility or
arrangement pursuant to which a Securitization Subsidiary purchases or otherwise
acquires accounts receivable of the Borrower or any Restricted Subsidiaries and
enters into a third-party financing thereof on terms that the Board of Directors
has concluded are customary and market terms fair to the Borrower and its
Restricted Subsidiaries.
“Permitted Reorganization Transactions” means a series of transactions effected
by the Borrower and certain of its Subsidiaries as described in the step plan
dated July 8, 2016 entitled Project Backflip Macro Steps prepared by Ernst &
Young as provided to the Administrative Agent, as such step plan may be modified
from time to time, so long as (x) in the case of any such modification that is
materially adverse to the Lenders, the Required Lenders approved such
modification and (y) in the case of any other modification, the Administrative
Agent shall approved such modification.
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability





--------------------------------------------------------------------------------






company or other entity of any kind, or any government or political subdivision
or any agency, department or instrumentality thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
“Platform” is defined in Section 14.01(b)(ii).
“Prepayment Event” means:
(a)    any sale, transfer, lease or other disposition (including pursuant to a
Sale-Leaseback Transaction or by way of merger or consolidation) of any asset of
the Borrower or any Restricted Subsidiary, including any sale or issuance to a
Person other than the Borrower or any Restricted Subsidiary of Equity Interests
in any Subsidiary, other than (i) dispositions described in clauses (i) through
(vii) and clause (ix) of Section 7.03(e) and (ii) other dispositions resulting
in aggregate Net Proceeds not exceeding $10,000,000 for any individual
transactions or series of related transactions (with the aggregate amount of all
such Net Proceeds excluded pursuant to this clause (a)(ii) and clause (b) below
not to exceed $50,000,000 during the term of this Agreement);
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary resulting in aggregate Net Proceeds of
$10,000,000 or more (with the aggregate amount of all such Net Proceeds excluded
pursuant to this clause (b) and clause (a)(ii) above not to exceed $50,000,000
during the term of this Agreement); or
(c)    the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 7.03(a) other than Refinancing Term Loans and Refinancing Debt
Securities.
“Pricing Schedule” means the schedule attached hereto and identified as such,
setting forth the Applicable Margin, the Applicable L/C Fee Percentage and the
Applicable Commitment Fee Percentage.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) such Lender’s Revolving Loan Commitment and Term Loan Commitment,
as applicable, at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the Aggregate Revolving
Loan Commitment and Aggregate Term Loan Commitments, as applicable, at such
time; provided, however, if all of the Revolving





--------------------------------------------------------------------------------






the U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Secured Obligations” is defined in the Collateral Agreement.
“Securities Act” means the United States Securities Act of 1933.
“Securitization Subsidiary” means a Subsidiary of the Borrower: (1) that is
designated a “Securitization Subsidiary” by the Board of Directors, (2) that
does not engage in, and whose charter prohibits it from engaging in, any
activities other than Permitted Receivables Financings and any activity
necessary, incidental or related thereto, (3) no portion of the Indebtedness or
any other obligation, contingent or otherwise, of which: (A) is Guaranteed by
the Borrower or any Restricted Subsidiary of the Borrower, (B) is recourse to or
obligates the Borrower or any Restricted Subsidiary of the Borrower in any way,
or (C) subjects any property or asset of the Borrower or any Restricted
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, (4) with respect to which neither the Borrower nor
any Restricted Subsidiary of the Borrower (other than an Unrestricted
Subsidiary) has any obligation to maintain or preserve such its financial
condition or cause it to achieve certain levels of operating results, other
than, in respect of clauses (3) and (4), pursuant to customary representations,
warranties, covenants and indemnities entered into in connection with a
Permitted Receivables Financing.
“Senior Management Team” means (a) each Authorized Officer, the chief executive
officer, secretary and (b) any chief executive officer, president, vice
president, chief financial officer, treasurer or secretary of any Subsidiary
Guarantor.
“Senior Note Indenture” means that certain Note Indenture dated as of June 1,
2015 among the Borrower and the “Trustee” referred to therein, under which the
Borrower has issued senior unsecured notes in an original aggregate principal
amount of $600,000,000 (the “Senior Notes”).
“Senior Notes” is defined in the definition of “Senior Note Indenture” above.
“Senior Secured Indebtedness” means, as of any date, the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of the
Borrower and the Restricted Subsidiaries outstanding as of such date that is
secured by any Lien on any asset of the Borrower or any Restricted Subsidiary
(other than Indebtedness of any Foreign Subsidiary that is secured by a Lien
only on assets of one or more Foreign Subsidiaries), in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, or any other accounting principle that results in the
amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness), (b) the aggregate amount of Capitalized Lease Obligations and
Synthetic Lease Obligations of the Borrower and the Restricted Subsidiaries
outstanding as of such date (other than Capitalized Lease Obligations of any
Foreign Subsidiary that is not Guaranteed by, or otherwise recourse to, the
Borrower or any Domestic Subsidiary), determined on a consolidated basis, and
(c) the amount of any Permitted Receivables Financing and (d) the aggregate
obligations of the Borrower and the Restricted Subsidiaries as an account party
in respect of letters of credit or letters of guaranty that is secured by any
Lien on any asset





--------------------------------------------------------------------------------






“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means (i) any corporation more than 50.0% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50.0% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Borrower.
“Subsidiary Guarantors” means each Subsidiary of the Borrower that is party to
the Collateral Agreement as a guarantor (which shall not include any Excluded
Subsidiary), until any such Subsidiary is released as a guarantor under the
Collateral Agreement in accordance with the Loan Documents.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations.
“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
I or any other form approved by the Administrative Agent.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.







--------------------------------------------------------------------------------






“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 7.02(o) subsequent to the Funding Date.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining instalment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield Differential” is defined in Section 2.05(b)(iii) hereof.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles in
existence as of the Escrow Date.
Section 1.02    References
. Any references to Subsidiaries of the Borrower shall not in any way be
construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.
ARTICLE 2
AMOUNT AND TERMS OF CREDIT
Section 2.01    The Commitments
. (a) Upon the satisfaction of the conditions precedent set forth in Sections
5.01 and 5.02, as applicable, from and including the Funding Date and prior to
the Revolving Loan Termination Date, each Revolving Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
revolving loans to the Borrower from time to time, in Dollars, in an amount not
to exceed such Revolving Lender’s Pro Rata Share of Revolving Credit
Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided, however, at no time shall the
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment.
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans at any time prior to the Revolving Loan Termination
Date.
(b)    (i) Upon the satisfaction of the conditions precedent set forth in
Sections 5.01 and 5.02, each Closing Date Term Lender severally agrees to make a
single term loan to the Borrower on the Funding Date the principal amount of
such Closing Date Term Lender’s Closing Date Term Loan Commitment, which Term
Loans (i) shall be denominated in Dollars and (ii) shall, at the option of the
Borrower and subject to clause (c) below, be incurred and maintained as,





--------------------------------------------------------------------------------






Section 2.02    Swing Line Loans. (a) Amount of Swing Line Loans. Upon the
satisfaction of the conditions precedent set forth in Section 5.01 and Section
5.02, as applicable, from and including the Funding Date and prior to the
Revolving Loan Termination Date, the Swing Line Bank may, in its discretion, on
the terms and conditions set forth in this Agreement, make swing line loans to
the Borrower from time to time, in Dollars, in an amount not to exceed the Swing
Line Commitment (each, individually, a “Swing Line Loan” and collectively, the
“Swing Line Loans”); provided, however, at no time shall the Revolving Credit
Obligations exceed the Aggregate Revolving Loan Commitment; and provided,
further, that at no time shall the sum of (i) the outstanding amount of the
Swing Line Bank’s Pro Rata Share of the Swing Line Loans, plus (ii) the
outstanding amount of Revolving Loans made by the Swing Line Bank pursuant to
Section 2.01, exceed the Swing Line Bank’s Revolving Loan Commitment at such
time. Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Revolving Loan Termination
Date.
(b)    Borrowing/Election Notice for Swing Line Loans. The Borrower shall
deliver to the Administrative Agent and the Swing Line Bank a Borrowing/Election
Notice, signed by it, not later than 12:00 noon (Chicago time) on the Borrowing
Date of each Swing Line Loan, specifying (i) the applicable Borrowing Date
(which date shall be a Business Day and which may be the same date as the date
the Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $500,000 and
increments of $100,000 in excess thereof. The Swing Line Loans shall at all
times be Floating Rate Loans or shall bear interest at such other rate as shall
be agreed to between the Borrower and the Swing Line Bank at the time of the
making of such Swing Line Loans.
(c)    Making of Swing Line Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.02(i)(a)(b) in respect of Swing Line
Loans, the Swing Line Bank may, in its sole discretion make available its Swing
Line Loan, in funds immediately available to the Administrative Agent at its
address specified pursuant to Article 14. The Administrative Agent will promptly
make the funds so received from the Swing Line Bank available to the Borrower on
the Borrowing Date at the Administrative Agent’s aforesaid address.
(d)    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. The Borrower may at any time pay, without penalty
or premium, all outstanding Swing Line Loans or, in a minimum amount of $500,000
and increments of $100,000 in excess thereof, any portion of the outstanding
Swing Line Loans, upon notice to the Administrative Agent and the Swing Line
Bank. In addition, the Administrative Agent (i) may at any time in its sole
discretion with respect to any outstanding Swing Line Loan, or (ii) shall, in
the event the Borrower shall not have otherwise repaid such Loan, on the fifth
(5th) Business Day after the Borrowing Date of any Swing Line Loan, require each
Revolving Lender (including the Swing Line Bank) to make a Revolving Loan in the
amount of such Revolving Lender’s Pro Rata Share of such Swing Line Loan, for
the purpose of repaying such Swing Line Loan. The making of such Revolving Loans
by the Revolving Lenders shall discharge the Borrower’s obligation under the
first sentence of this Section 2.02(i)(a)(d) and such failure to pay shall not
constitute a Default by the Borrower. Promptly following receipt of notice
pursuant to this Section 2.02(i)(a)(d) from the Administrative Agent, each
Revolving Lender shall make available its required Revolving Loan or Revolving
Loans, in funds immediately available to the Administrative Agent at its address
specified pursuant to Article 14. Revolving Loans made pursuant to this Section
2.02(i)(a)(d) shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or





--------------------------------------------------------------------------------






converted into Eurodollar Rate Loans in the manner provided in Section 2.09 and
subject to the other conditions and limitations therein set forth and set forth
in this Article 2. Unless a Revolving Lender shall have notified the Swing Line
Bank, prior to its making any Swing Line Loan, that any applicable condition
precedent set forth in Sections 5.01 and 5.02, as applicable, had not then been
satisfied, such Revolving Lender’s obligation to make Revolving Loans pursuant
to this Section 2.02(i)(a)(d) to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Administrative Agent, the Swing Line Bank or any other Person, (B) the
occurrence or continuance of a Default or Unmatured Default, (C) any adverse
change in the condition (financial or otherwise) of the Borrower or (D) any
other circumstances, happening or event whatsoever. In the event that any
Revolving Lender fails to make payment to the Administrative Agent of any amount
due under this Section 2.02(i)(a)(d), the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Revolving Lender hereunder until the Administrative
Agent receives such payment from such Revolving Lender or such obligation is
otherwise fully satisfied. In addition to the foregoing, if for any reason any
Revolving Lender fails to make payment to the Administrative Agent of any amount
due under this Section 2.02(i)(a)(d), such Revolving Lender shall be deemed, at
the option of the Administrative Agent, to have unconditionally and irrevocably
purchased from the Swing Line Bank, without recourse or warranty, an undivided
interest and participation in the applicable Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation may be recovered from
such Revolving Lender together with interest thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received. On the Revolving Loan
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.
Section 2.03    Rate Options for all Advances; Maximum Interest Periods
. The Swing Line Loans shall be Floating Rate Loans at all times or shall bear
interest at such other rate as may be agreed to between the Borrower and the
Swing Line Bank at the time of the making of any such Swing Line Loan. The
Revolving Loans and Term Loans may be Floating Rate Loans or Eurodollar Rate
Loans, or a combination thereof, selected by the Borrower in accordance with
Section 2.09. The Borrower may select, in accordance with Section 2.09, rate
options and Interest Periods applicable to the Revolving Loans and Term Loans;
provided that there shall be no more than eight (8) Interest Periods in effect
with respect to all of the Loans at any time.
Section 2.04    Prepayment of Loans
. (a) Optional Prepayments. (i) Subject to clause (b) below, the Borrower may
from time to time and at any time upon at least one (1) Business Day’s prior
written notice repay or prepay, without penalty or premium all or any part of
outstanding Floating Rate Loans comprising the same Advance in an aggregate
minimum amount of $10,000,000 and in integral multiples of $1,000,000 in excess
thereof. Advances of Eurodollar Rate Loans may be voluntarily repaid or prepaid
on or prior to the last day of the applicable Interest Period, subject to the
indemnification provisions contained in Section 4.04, provided that the Borrower
may not so prepay Eurodollar Rate Loans unless it shall have provided at least
three (3) Business Days’ prior written notice to the Administrative Agent of
such prepayment and provided, further that optional prepayments of Advances of
Eurodollar Rate Loans made pursuant to Section 2.04(i)(a)(a) shall be for the
entire amount of the outstanding Eurodollar Rate Loans that are Revolving Loans
of such Advance. Prior to any repayment





--------------------------------------------------------------------------------






amount equal to the excess of (x) an amount equal to the ECF Percentage
multiplied by Excess Cash Flow for such fiscal year over (y) the amount of
prepayments of Term Loans pursuant to Section 2.04(i)(a)(a)(i) during such
fiscal year (other than any such prepayment made with the proceeds of
Indebtedness).
(iii)    Prior to any optional or mandatory prepayment of Term Loan Advances
under this Section, the Borrower shall, subject to the next sentence, specify
the Term Loan Advance or Term Loan Advances to be prepaid in the notice of such
prepayment. In the event of any mandatory prepayment of Term Loan Advances from
a Prepayment Event under clauses (a) or (b) of the definition thereof made at a
time when Term Loan Advances of more than one Class remain outstanding, the
Borrower shall select Term Loan Advances to be prepaid so that the aggregate
amount of such prepayment is allocated among the Term Loan Advances pro rata
based on the aggregate principal amounts of outstanding Term Loans of each such
Class; provided that to the extent provided in the relevant Incremental Term
Loan Amendment or Extension Agreement, any Class of Incremental Term Loans or
Extended Term Loans may be paid on a pro rata basis or less than pro rata basis
with any other Class of Term Loans. Any prepayment of Loans from a Prepayment
Event described in clause (c) of the definition of “Prepayment Event” shall be
applied to the Class or Classes of Loans selected by the Borrower.
(iv)    Notwithstanding the foregoing, any Term Lender may elect, by notice to
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
at least one Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Term Loans pursuant to this Section 2.04
(other than an optional prepayment pursuant to paragraph (a) of this Section or
a prepayment pursuant to clause (c) of the definition of “Prepayment Event,”
which may not be declined), in which case the aggregate amount of the payment
that would have been applied to prepay Loans but was so declined may be retained
by the Borrower and shall constitute “Declined Proceeds.”
(v)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) of any optional prepayment and, to the
extent practicable, any mandatory prepayment hereunder (A) in the case of
prepayment of a Eurodollar Rate Loan, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (B) in the case of
prepayment of a Floating Rate Loan, not later than 11:00 a.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Advance or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that a notice of
prepayment of Advances pursuant to paragraph (a) of this Section may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Advance shall be in an amount
that would be permitted in the case of an advance of an Advance of the same Type
as provided in Section 2.02, except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of an Advance shall be applied
ratably to the Loans included in the prepaid Advance. Prepayments shall be
accompanied by accrued interest as required by Section 2.11. In no event (except
pursuant to Section 2.05 below)





--------------------------------------------------------------------------------






shall a repayment or a prepayment of a Revolving Loan result in a reduction of
the Aggregate Revolving Loan Commitment.
(vi)    Foreign Prepayment Event. Notwithstanding anything to the contrary
contained in Section 2.04(i)(a)(b), mandatory prepayments arising from the
receipt of Net Cash Proceeds from any Prepayment Event by or the Excess Cash
Flow attributable to any Foreign Subsidiary (each, a “Foreign Mandatory
Prepayment Event”) shall not be required (A) to the extent the making of any
such Foreign Mandatory Prepayment Event (or the repatriation of funds to effect
such payment) would give rise to a material adverse Tax consequence (as
determined in good faith by the Borrower) or (B) so long as the applicable local
law will not permit repatriation thereof to the United States (the Borrower
hereby agreeing to use commercially reasonable efforts to cause the applicable
Foreign Subsidiary to promptly file any required forms, obtain any necessary
consents and take all similar actions reasonably required by the applicable
local law to permit such repatriation); provided that if such repatriation of
any such affected Net Cash Proceeds or Excess Cash Flow is later permitted under
applicable law, such repatriation will, subject to clause (A) above, be effected
as promptly as practicable and such repatriated Net Cash Proceeds or Excess Cash
Flow, as applicable, will be promptly after such repatriation applied to the
repayment of the Term Loans pursuant to Section 2.04(i)(a)(b) to the extent
provided herein.
Section 2.05    Reduction of Revolving Loan Commitments; Expansion Option
. (a) Reduction of Revolving Loan Commitments. The Borrower may permanently
reduce the Aggregate Revolving Loan Commitment in whole, or in part ratably
among the Lenders, in an aggregate minimum amount of $25,000,000 and integral
multiples of $5,000,000 in excess of that amount (unless the Aggregate Revolving
Loan Commitment is reduced in whole), upon at least three (3) Business Days’
prior written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal amount of the outstanding Revolving Credit Obligations. All accrued
Commitment Fees shall be payable on the effective date of any termination of the
obligations of the Revolving Lenders to make Revolving Loans hereunder and all
accrued Commitment Fees shall be payable upon any reduction of the Aggregate
Revolving Loan Commitment on the amount so reduced.
(b)    Expansion Option. (i) The Borrower may from time to time after the
Funding Date elect to increase the Aggregate Revolving Loan Commitment (each, a
“Revolving Loan Increase”) or increase the aggregate principal amount of any
Class of Term Loans or enter into one or more tranches of term loans (each an
“Incremental Term Loan”), in each case in minimum amounts of $50,000,000 and
increments of $10,000,000 so long as, after giving effect thereto, the aggregate
amount of such Revolving Loan Increases and such Incremental Term Loans does not
exceed (A) $325,000,000 plus (B) an additional amount, so long as, after giving
effect to the incurrence of such additional amount (and assuming for such
purposes that the entire amount of any such Revolving Loan Increase is fully
funded), the pro forma Senior Secured Leverage Ratio does not exceed 2.75 to
1.00, it being understood that the aggregate principal amount of all Revolving
Loan Increases, taken as a whole, shall not exceed $100,000,000. The Borrower
may arrange for any such Revolving Loan Increase or Incremental Term Loan to be
provided by one or more existing Lenders (each existing Lender so agreeing to an
increase in its Revolving Loan Commitment, or to participate in such Incremental
Term Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to





--------------------------------------------------------------------------------






increase their existing Revolving Loan Commitments or to participate in such
Incremental Term Loans (it being agreed that any Lender approached to provide
any such Revolving Loan Increase or Incremental Term Loans may elect or decline,
in its sole discretion, to provide such Revolving Loan Increase or Incremental
Term Loans); provided that (i) each Augmenting Lender, shall be subject to the
approval of the Borrower and the Administrative Agent and, in the case of a
Revolving Loan Increase, the Issuing Banks (which consent shall not be
unreasonably withheld or delayed), and (ii) with respect to any Revolving Loan
Increase, (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E-1
hereto (each, an “Increasing Lender Supplement”), and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit E-2 hereto (each, an “Augmenting Lender
Supplement”). No consent of any Lender (other than the Lenders participating in
the Revolving Loan Increase or Incremental Term Loan) shall be required for any
Revolving Loan Increase or Incremental Term Loans pursuant to this Section
2.05(i)(a)(b)(i), as applicable. Revolving Loan Increases and Incremental Term
Loans created pursuant to this Section 2.05(i)(a)(b)(i), shall become effective
on the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Incremental Term Loans may be made hereunder
pursuant to an amendment or an amendment and restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.05(i)(a)(b). Notwithstanding the foregoing, no increase in the Aggregate
Revolving Loan Commitment (or in the Revolving Loan Commitment of any Lender) or
Incremental Term Loans shall become effective under this paragraph unless:
(1)    on the proposed date of the effectiveness of such increase or Incremental
Term Loans, the conditions set forth in paragraphs (a) and (b) of Section 5.02
shall be satisfied or waived by the Required Lenders; provided that if the
proceeds of such Incremental Term Loans are being used to finance a Limited
Condition Acquisition, (i) the condition set forth in such paragraph (a) shall
be satisfied or waived by the Required Lenders as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into
and (ii) the condition set forth in such paragraph ý(b) shall be limited to the
accuracy of the Specified Representations, and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower; and
(2)    the Administrative Agent shall have received documents consistent with
those delivered pursuant to Sections 5.01 and 5.02 as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase (including, without limitation, opinions of





--------------------------------------------------------------------------------






environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Borrower or any of its Restricted Subsidiaries may, if it so
desires, be present at and participate in any such discussion). The Borrower
shall keep and maintain, and cause each of the Borrower’s Restricted
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with GAAP shall be made of all
dealings and transactions in relation to their respective businesses and
activities. If a Default has occurred and is continuing, the Borrower, upon the
Administrative Agent’s request, shall turn over copies of any such records to
the Administrative Agent or its representatives.
(g)    ERISA Compliance. The Borrower shall, and shall cause each of the
Borrower’s Restricted Subsidiaries to, establish, maintain and operate all Plans
to comply in all material respects with the provisions of ERISA and shall
operate all Plans and Non-ERISA Commitments to comply in all material respects
with the applicable provisions of the Code, all other applicable laws, and the
regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans and Non-ERISA Commitments, except for any
noncompliance which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
(h)    Maintenance of Property. The Borrower shall cause all property (tangible
and intangible, real or personal) necessary for the conduct of its business or
the business of any Restricted Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
as applicable, and shall cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, except, individually or in
the aggregate, as could not reasonably be expected to have a Material Adverse
Effect.
(i)    Environmental Compliance. The Borrower and its Restricted Subsidiaries
shall comply with all Environmental, Health or Safety Requirements of Law,
except where noncompliance will not subject, and is not reasonably likely to
subject, the Borrower or any of its Restricted Subsidiaries to liability,
individually or in the aggregate, in excess of $25,000,000.
(j)    Use of Proceeds. The Borrower will use the proceeds of the Loans and
Letters of Credit only for the purposes set forth in Section 6.22. The Borrower
will use the proceeds of the 2016 New Term Loans made on the 2016 New Term Loan
Amendment Funding Date for the purposes set forth in Section 6.22.
(k)    Additional Subsidiaries. If any additional Subsidiary (other than an
Excluded Subsidiary) is formed or acquired, after the Funding Date (or any
Excluded Subsidiary ceases to constitute an Excluded Subsidiary), the Borrower
will promptly notify the Administrative Agent thereof and will, as promptly as
practicable, and in any event within thirty (30) days or, with respect to
Mortgaged Property held by such Subsidiary and specifically the items required
by subsection (v) of the definition of Collateral and Guarantee Requirement
relating thereto, ninety (90) days (or such longer period as the Administrative
Agent may agree in writing) after such Subsidiary is formed or acquired (or any
Excluded Subsidiary ceases to constitute an Excluded Subsidiary) cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interests in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party.; provided, however, that in
connection with the acquisition by





--------------------------------------------------------------------------------






Borrower of Handstands Holding Corporation, neither Borrower nor any Subsidiary
Guarantor shall be required to record any IP Security Agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, until thirty (30) days after the completion of the Permitted
Reorganization Transactions.
(l)    Further Assurances. The Borrower shall, and shall cause each other Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents) that are required under the Collateral Documents
or this Agreement to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times (subject to the last paragraph of the Collateral
and Guarantee Requirement definition). The Borrower shall provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.
(m)    Maintenance of Ratings. The Borrower shall use commercially reasonable
efforts to maintain continuously in effect a public corporate rating from S&P
and a public corporate family rating from Moody’s, in each case in respect of
the Borrower, and a public rating of the Closing Date Term Loans by each of S&P
and Moody’s, it being understood that there is no obligation to maintain any
particular rating at any time.
(n)    Pledge of Capital Stock. The Loan Parties shall pledge or cause to be
pledged all of the issued and outstanding Capital Stock of each Subsidiary held
by a Loan Party to the extent required to meet the Collateral and Guarantee
Requirement (other than any Excluded Assets (as defined in the applicable
Collateral Documents)) in accordance with, and to the extent required by, the
requirements of the Collateral Documents to the Collateral Agent for the benefit
of the Credit Parties to secure the Obligations.
(o)    Designation of Restricted Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary; provided that (i)immediately before and after such designation, no
Default shall have occurred and be continuing (or, in the case of a designation
that is necessary or advisable (as determined by the Borrower in good faith) for
the consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into), (ii) immediately after giving effect to such
designation, the Borrower shall be in compliance on a pro forma basis with the
financial covenants set forth in Section 7.04, and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating compliance with such financial covenants and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Specified Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Funding
Date shall constitute (A) an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’ (as applicable) Investments therein and (B) the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.







--------------------------------------------------------------------------------






consummate, a Permitted Acquisition or (ii) incurred in an aggregate principal
amount outstanding at any one time not to exceed $50,000,000 (measured at the
time of incurrence);
(xxii)    Indebtedness to the extent that the Net Proceeds thereof are promptly
deposited to defease or to satisfy and discharge the Senior Notes in each case
in accordance with the requirements of the Senior Note Indenture; and
(xxiii)    the Separation Obligations; and.
(xxiv)    Indebtedness under any Permitted Receivables Financing incurred on or
after the Funding Date in an aggregate amount at any time outstanding not to
exceed $75,000,000.
The Borrower will not, and will not permit any Restricted Subsidiary to, issue
any Disqualified Stock, other than, in the case of the Restricted Subsidiaries,
to the Borrower or any other Restricted Subsidiary; provided that any issuance
of Equity Interests of any Restricted Subsidiary that is not a Loan Party to any
Loan Party shall be subject to Section 7.03(d).
(b)    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Borrower or any Restricted Subsidiary
existing on the Escrow Date and set forth on Schedule 7.03(b); provided that (A)
such Lien shall not apply to any other asset of the Borrower or any Restricted
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the Escrow Date and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any asset of any Person
that becomes (including pursuant to a Permitted Acquisition) a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary in a transaction
permitted hereunder) after the Escrow Date prior to the time such Person becomes
a Restricted Subsidiary (or is so merged or consolidated); provided that (A)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary (or such merger or
consolidation), (B) such Lien shall not apply to any other assets of the
Borrower or any Restricted Subsidiary (other than, in the case of any such
merger or consolidation, the assets of any special purpose merger Restricted
Subsidiary that is a party thereto) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so





--------------------------------------------------------------------------------






merged or consolidated), and any extensions, renewals and refinancings thereof
that do not increase the outstanding principal amount thereof;
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by Section 7.03(a)(v) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not apply to any other
asset of the Borrower or any Restricted Subsidiary (other than after-acquired
property that is (a) affixed or incorporated into the property covered by such
Lien, (b) subject to a Lien securing such Indebtedness, the terms of which
Indebtedness requires or includes a pledge of after-acquired property and (c)
the proceeds and products thereof); provided, further, that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 7.03(e), customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of (A) any Restricted Subsidiary that is not a wholly owned
Restricted Subsidiary or (B) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance or restriction, including any put and
call arrangements, related to Equity Interests in such Restricted Subsidiary or
such other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;
(viii)    Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Borrower or its Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;
(ix)    Liens on Capital Stock and assets of any Securitization Subsidiary
incurring obligations under a Permitted Receivables Financingarising from UCC
financing statement filings in connection with any supply chain finance programs
or other receivables sale transactions permitted under Section 7.03(de)(xxivix);
(x)    any Lien on assets of any Foreign Subsidiary; provided that such Lien
shall secure only Indebtedness of such Foreign Subsidiary permitted by Section
7.03(a) and obligations relating thereto not constituting Indebtedness;
(xi)    Liens created in connection with the Spin Transaction; and
(xii)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (i) $25,000,000 and 2.5%
Consolidated Tangible Assets at any time outstanding.







--------------------------------------------------------------------------------






(x)    Investments made as a result of receipt of noncash consideration from a
sale, transfer or other disposition of assets permitted under Section
7.03(e)(viii);
(xi)    Investments in the form of Swap Agreements permitted under
Section 7.03(m);
(xii)    Investments constituting deposits described in clauses (iii) and (iv)
of the definition of “Permitted Encumbrances” and endorsements of instruments
for collection or deposit in the ordinary course of business;
(xiii)    Investments in a Securitization Subsidiary that are necessary or
desirable to effect any Permitted Receivables Financing;[Reserved].
(xiv)    Investments by a Restricted Subsidiary of the Borrower that is not a
Loan Party in any Loan Party or in any other such Restricted Subsidiary that is
also not a Loan Party;
(xv)    other Investments in an amount not to exceed the Available Amount;
provided that, at the time each such Investment is made no Default shall have
occurred and be continuing or would result therefrom (or, in the case of an
Investment that is necessary or advisable (as determined by the Borrower in good
faith) for the consummation of a Limited Condition Acquisition, no Default
exists as of the date the definitive acquisition agreements for such Limited
Condition Acquisition are entered into); and
(xvi)    other Investments in an aggregate amount not to exceed the greater of
(i) $25,000,000 and (ii) 2.5% Consolidated Tangible Assets at any time
outstanding.; and
(xvii)    Investments made in connection with the Permitted Reorganization
Transactions.
For the purposes of this Section, any unreimbursed payment by the Borrower or
any Restricted Subsidiary for goods or services delivered to any Subsidiary
shall be deemed to be an Investment in such Subsidiary.
(e)    Asset Sales. The Borrower will not, and will not permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to the Borrower or any other Restricted
Subsidiary in compliance with Section 7.03(d), and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law), except:
(i)    (A) sales of inventory, (B) sales, transfers and other dispositions of
used, surplus, obsolete or outmoded machinery or equipment and (C) dispositions
of cash and Cash Equivalents, in each case (other than in the case of clause
(c)) in the ordinary course of business;







--------------------------------------------------------------------------------






(ii)    sales, transfers, leases and other dispositions to the Borrower or any
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall be
made in compliance with Section 7.03(d) and Section 7.03(i);
(iii)    the sale or discount of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof and not in connection with any financing transaction (other than
transactions permitted under Section 7.03(e)(ix));
(iv)    dispositions of assets subject to any casualty or condemnation
proceeding (including in lieu thereof);
(v)    leases or subleases of real property granted by the Borrower or any of
its Restricted Subsidiary to third Persons not interfering in any material
respect with the business of the Borrower or any Restricted Subsidiary;
(vi)    the sale, transfer or other disposition of patents, trademarks,
copyrights and other Intellectual Property (as defined in the Collateral
Agreement) (A) in the ordinary course of business, including pursuant to
non-exclusive licenses of any Intellectual Property, or (B) which, in the
reasonable judgment of the Borrower or any of its Restricted Subsidiary, are
determined to be uneconomical, negligible, unused or obsolete in the conduct of
business;
(vii)    dispositions of assets in respect of Sale-Leaseback Transactions in an
amount not to exceed $50,000,000;
(viii)    sales, transfers and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (A) such sales,
transfers and other dispositions shall be made for fair value, (B) at least
75.0% of the consideration for such sales, transfers and other dispositions
shall consist of cash or Cash Equivalents; provided that for purposes of the
foregoing, the amount of (x) any liabilities (as shown on the Borrower’s most
recent balance sheet or in the notes thereto) of the Borrower or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Secured Obligations) that are assumed by the transferee of any such assets and
from which the Borrower and all Restricted Subsidiaries have been validly
released by all creditors in writing, (y) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within ninety (90) days following the closing of such
disposition, and (z) any Designated Noncash Consideration received by the
Borrower or any of its Restricted Subsidiaries in such asset sale having an
aggregate fair market value, taken together with all other Designated Noncash
Consideration received pursuant to this clause (b) that is at that time
outstanding, not to exceed $10,000,000, shall be deemed to be cash for purposes
of this paragraph and for no other purpose, (C) the proceeds of such sale,
transfer or other distribution shall be applied to the extent required under
Section 2.04(b)(ii) and (D) the aggregate proceeds of all such sales, transfers
and other distributions in reliance on this clause (vii) during any fiscal year





--------------------------------------------------------------------------------






of the Borrower shall not exceed 10.0% of Consolidated Assets as of the last day
or the immediately preceding year; and
(ix)    dispositions of accounts receivable and related assets to a
Securitization Subsidiary in connection with a Permitted Receivables
Financing.any supply chain finance programs or other receivables sale
transactions, provided that the aggregate outstanding balance of accounts
receivable so sold by the Borrower and any Restricted Subsidiaries during any
fiscal quarter of the Borrower shall not exceed $25,000,000.
(f)    [Reserved].
(g)    [Reserved].
(h)    Restricted Payments; Certain Payments of Indebtedness. (i) The Borrower
will not, and will not permit any Restricted Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (A) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional Equity Interests (other than Disqualified Stock) of the
Borrower, (B) any Restricted Subsidiary may declare and pay dividends or make
other distributions with respect to its Equity Interest, or make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests (or, if not ratably, on a basis more
favorable to the Borrower and the Restricted Subsidiaries), (C) the Borrower may
make Restricted Payments, not exceeding $5,000,000 during any fiscal year of the
Borrower, pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and the Restricted
Subsidiaries (with any unused amount available in the following fiscal year
only), (D) the Borrower may repurchase Equity Interests (i) upon the exercise of
stock options, deferred stock units and restricted shares to the extent such
Equity Interests represent a portion of the exercise price of such stock
options, deferred stock units or restricted shares and (ii) in connection with
the withholding of a portion of the Equity Interests granted or awarded to a
director or an employee to pay for the taxes payable by such director or
employee upon such grant or award, (E) the Borrower may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for shares of common stock in the
Borrower, (F) so long as no Default has occurred and is continuing, the Borrower
may declare and make Restricted Payments in an aggregate amount not to exceed
$80,000,000 in any fiscal year in respect of dividends on the Borrower’s common
stock, (G) so long as no Default has occurred and is continuing as of the date
such dividend is declared (or, in the case of a Restricted Payment that is
necessary or advisable (as determined by the Borrower in good faith) for the
consummation of a Limited Condition Acquisition, no Default exists as of the
date the definitive acquisition agreements for such Limited Condition
Acquisition are entered into), the Borrower may make additional Restricted
Payments in an amount not to exceed the Available Amount and (H) the Borrower
may make additional Restricted Payments; provided that at the time of and
immediately after giving effect to any such Restricted Payment referred to in
this clause (H), (1) no Default shall have occurred and be continuing or would
result therefrom (or, in the case of a Restricted Payment that is necessary or
advisable (as determined by the Borrower in good faith) for the consummation of
a Limited Condition Acquisition, no Default exists as of the date the definitive
acquisition agreements for such Limited Condition Acquisition are entered into)
and (2) after giving effect to such Restricted Payment and any related
transaction on a pro





--------------------------------------------------------------------------------






behalf of, directors and officers of the Borrower or any Restricted Subsidiary,
as determined by the Board of Directors of the Borrower in good faith, (v) the
Spin Transaction and any agreements entered into pursuant thereto, (vi) the
transactions described in Schedule 7.03(i), (vii) any reasonable or customary
employment, consulting, service, severance, termination agreement, employee
benefit plan, compensation arrangement, indemnification arrangement, or any
similar arrangement entered into by the Borrower or a Restricted Subsidiary with
a current or former director, officer or employee of the Borrower or a
Restricted Subsidiary and payments related thereto; or any issuance of
securities, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements and other compensation
arrangements, options to purchase Capital Stock of the Borrower, restricted
stock plans, restricted stock unit plans, long-term incentive plans, stock
appreciation rights plans, participation plans or similar employee benefits
plans and/or indemnity provided on behalf of directors, officers and employees
of the Borrower or a Restricted Subsidiary approved by the Board of Directors of
the Borrower, (viii) (x) reimbursement of employee travel and lodging costs and
other business expenses incurred in the ordinary course of business and (y)
loans and advances to employees made in the ordinary course of business in
compliance with applicable laws and consistent with the past practices of the
Borrower or that Restricted Subsidiary, as the case may be; and (ix) pledges of
equity interests of Unrestricted Subsidiaries to secure Indebtedness of such
Unrestricted Subsidiaries; and (x) transactions entered into as part of a
Permitted Receivables Financing on customary terms (as determined by the
Borrower’s Board of Directors).
(j)    Restrictive Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that restricts or imposes any condition
upon (i) the ability of the Borrower or any Restricted Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure the
Obligations or (ii) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or to Guarantee the Obligations; provided that
(x) the foregoing shall not apply to (A)restrictions and conditions imposed by
law or by any Loan Document, (B) restrictions and conditions existing on the
Escrow Date identified in Schedule 7.03(j) (but shall apply to any amendment or
modification), (C) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (D) in the case of any Restricted Subsidiary
that is not a wholly owned Restricted Subsidiary, restrictions and conditions
imposed by its organizational documents or any related joint venture or similar
agreement, provided that such restrictions and conditions apply only to such
Restricted Subsidiary and to any Equity Interests in such Restricted Subsidiary,
(E) restrictions and conditions set forth in the Senior Note Indenture,
Permitted Debt and permitted Refinancings of each of the foregoing, provided
that such restrictions and conditions are no more onerous than those set forth
in the Senior Notes Indenture as in effect on the Escrow Date, (F) restrictions
and conditions imposed by agreements relating to Indebtedness of Restricted
Subsidiaries that are not Loan Parties permitted under Section 7.03(a), (G)
restrictions and conditions with respect to cash to secure letters of credit and
other segregated deposits that are permitted pursuant to Section 7.03(b)(viii),
(H) restrictions and conditions with respect to the disposition or distribution
of assets or property in joint venture agreements and other similar agreements
entered into in the ordinary course of business; (I) restrictions and conditions
on cash or other deposits or net worth imposed by customers under contracts
entered into in the ordinary course of business; (J)





--------------------------------------------------------------------------------






restrictions and conditions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of property or assets of the Borrower or
any Restricted Subsidiary thereof in any manner material to the Borrower or any
Restricted Subsidiary thereof; (K) restrictions and conditions contained in
Hedging Obligations; and (L) customary restrictions and conditions with respect
to a Securitization Subsidiary, pursuant to the terms of a Permitted Receivables
Financing,any supply chain finance programs or other receivables sale
transactions permitted under Section 7.03(e)(ix), (y) clause (i) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 7.03(a) if such
restrictions or conditions apply only to the assets securing such Indebtedness
and (B) customary provisions in leases and other agreements restricting the
assignment thereof and (z) clause (ii) of the foregoing shall not apply to
restrictions and conditions imposed by agreements relating to Indebtedness of
any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Restricted Subsidiary and otherwise permitted under Section 7.03(a)
(but shall apply to any amendment or modification expanding the scope of, any
such restriction or condition), provided that such restrictions and conditions
apply only to such Restricted Subsidiary. Nothing in this paragraph shall be
deemed to modify the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” or the obligations of the Loan Parties
under Sections 7.02(k), 7.02(l) or 7.02(p) or under the Collateral Documents.
(k)    Amendment of Organizational Documents. The Borrower will not, or will
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under its articles or certificate of incorporation, by-laws or other
organizational documents, in either case, to the extent such amendment,
modification or waiver would be adverse in any material respect to the rights or
interests of the Lenders hereunder or under any other Loan Document.
(l)    Changes in Fiscal Periods. The Borrower will not change its fiscal year
or its method of determining fiscal quarters.
(m)    Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or a Restricted Subsidiary is exposed in the conduct
of its business or the management of its liabilities and not for speculative
purposes.
(n)    Margin Regulations; Use of Proceeds. Neither the Borrower nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement (i) to purchase or carry Margin Stock in violation
of any of the regulations of the Board, including Regulations T, U and X. The
Borrower will not request any Loan, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.







--------------------------------------------------------------------------------






MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY JURISDICTION SET FORTH
ABOVE.
(d)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(e)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.07 AND THIS SECTION 10.13, WITH ITS COUNSEL.
Section 10.14    Release of Liens and Guarantees
. A Subsidiary Guarantor shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Collateral
Documents in Collateral owned by such Subsidiary Guarantor shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Restricted Subsidiary (including any voluntary liquidation or dissolution of
such Subsidiary Guarantor in accordance with Section 7.03(c)); provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.
Upon any sale or other transfer by any Loan Party (other than to the Borrower or
any other Loan Party) of any Collateral in a transaction permitted under this
Agreement, or upon the effectiveness of any written consent to the release of
the security interest created under any Collateral Document in any Collateral
pursuant to Section 9.03, the security interests in such Collateral created by
the Collateral Documents shall be automatically released. In connection with any
termination or release pursuant to this Section 10.14, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. In connection with any supply chain finance programs or
other receivables sale transactions permitted by Section 7.03(e)(ix), the
Administrative Agent shall execute and deliver to Borrower or any Restricted
Subsidiary, at Borrower’s expense, a Release substantially in the form of
Exhibit L attached hereto, or any other documents that Borrower or such
Restricted Subsidiary shall reasonably request, evidencing the release of the
Administrative Agent’s lien on the applicable receivables and related assets.
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.







--------------------------------------------------------------------------------






Section 10.15    Interest Rate Limitation
. Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
Section 10.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.
ARTICLE 11
THE ADMINISTRATIVE AGENT
Section 11.01    Appointment and Authorization
. Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its administrative agent and collateral agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
Section 11.02    Administrative Agent and Affiliates
. The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
Section 11.03    Action by Administrative Agent and Liability of Administrative
Agent
. The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other





--------------------------------------------------------------------------------






Exhibit L
FORM OF LIMITED RELEASE OF LIENS
[________, 20__]
[NAME OF ENTITY SELLING RECEIVABLES]
c/o Energizer Holdings, Inc.
533 Maryville University Drive
St. Louis, Missouri 63141
Limited Release of Liens (the “Release”)
Ladies and Gentlemen:
Reference is made to (i) the Credit Agreement dated June 30, 2015, among
Energizer Holdings, Inc. (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and the
Lenders party thereto (as amended through the date hereof and as the same may be
amended, modified or restated, the “Credit Agreement”) and (ii) the Guarantee
and Collateral Agreement dated June 30, 2015, by and among the Borrower, the
Guarantors (as defined therein) party thereto, and the Administrative Agent (as
amended through the date hereof and as the same may be amended, modified or
restated, the “Collateral Agreement”). Unless the context clearly expresses
otherwise, capitalized terms used in this Release which are not defined in this
Release shall have the meanings as given to such terms in the Credit Agreement.
[NAME OF ENTITY SELLING RECEIVABLES] (“Seller”) intends to sell or otherwise
transfer certain accounts receivables and related assets (the “Receivables”) to
[NAME OF ENTITY BUYING RECEIVABLES] (“Buyer”) at a discount pursuant to a
[Receivables Purchase Agreement, dated ________, 20__] between the Seller and
the Buyer (the “Purchase Agreement”). The Seller has granted a security interest
in the Receivables to the Administrative Agent pursuant to the Collateral
Agreement. The Administrative Agent is permitted to execute this Release
pursuant to Section 10.14 of the Credit Agreement.
The Administrative Agent hereby releases its security interest in the
Receivables effective simultaneously with the sale, transfer or other conveyance
of such Receivables by the Buyer to the Seller under the Purchase Agreement.
Upon request by Borrower or Seller, and at the expense of Borrower and Seller,
the Administrative Agent will file UCC-3 statements with the applicable filing
offices which evidence the release of its security interest in the Receivables.
This Release may be amended only by a written agreement, fully executed and
delivered by the Borrower and the Administrative Agent. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE





--------------------------------------------------------------------------------






STATE OF NEW YORK. Each of the undersigned acknowledges and agrees that the
Buyer is and shall be a third party beneficiary of the agreements arising under
this Release.










Very truly yours,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
                        
By:                        
Title:        





--------------------------------------------------------------------------------






Acknowledged and Agreed to As of the Date of this Letter Above
ENERGIZER HOLDINGS, INC.
                        
By:                        
Title:    





--------------------------------------------------------------------------------






Execution Version
EXHIBIT B
[FORM OF] INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated ________, 2016 (this “Supplement”), by and
among each of the signatories hereto, to that certain Credit Agreement, dated as
of June 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Energizer Holdings, Inc. (the “Borrower”), the financial institutions from time
to time parties thereto as lenders (the “Lenders”), the issuing banks from time
to time parties thereto and JPMorgan Chase Bank, N.A., as administrative agent
(the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.05(b) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the Aggregate Revolving Loan Commitment and/or one or
more tranches of Incremental Term Loans under the Credit Agreement by requesting
one or more Lenders to increase the amount of its Revolving Loan Commitment
and/or to participate in such a tranche;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Revolving Loan Commitment pursuant to such
Section 2.05(b);
WHEREAS, pursuant to Section 2.05(b) of the Credit Agreement, the undersigned
Increasing Lenders now desire to increase the amount of their respective
Revolving Loan Commitment under the Credit Agreement by executing and delivering
to the Borrower and the Administrative Agent this Supplement; and
WHEREAS, J.P. Morgan Securities LLC (the “Lead Arranger”) has agreed to act as
sole lead arranger and bookrunner with respect to the Revolving Commitment
Increases (as defined below);
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    Each undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that upon the satisfaction of the conditions
set forth in Section 2 it shall have its Revolving Loan Commitment increased by
the amount set forth opposite such Increasing Lender’s name under the heading
“Revolving Commitment Increase” in Schedule 1 hereto (with respect to each
Increasing Lender, its “Revolving Commitment Increase”), thereby making the
aggregate amount of its total Revolving Loan Commitments equal to the amount set
forth under the heading “Resulting Revolving Loan Commitment” in such schedule.
2.    Each Revolving Commitment Increase shall become effective on the date (the
“Revolving Commitment Increase Effective Date”) when each of the following
conditions shall have been satisfied:
(a) the Lead Arranger shall have received all fees and other amounts due and
payable on or prior to such date including: (i) fees, disbursements and charges
of counsel to the Lead




[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------






Arranger under Section 10.07 of the Credit Agreement, including to the extent
invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
that certain Engagement Letter, dated as of June [ ], 2016, by and between the
Borrower and the Lead Arranger and (ii) all fees due and payable to Lead
Arranger on such date in connection with the Revolving Commitment Increases and
the agreements of the Increasing Lenders and the Lead Arranger hereunder; and
(b)    the Administrative Agent shall have received:
(i)    a certificate, in form and substance satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower, certifying the accuracy
of the representation and warranty set forth in Section 3 as of such date;
(ii)    the written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the Increasing Lenders, in substantially a form and
containing assumptions and qualifications acceptable to the Administrative Agent
and its counsel;
(iii)    copies of the Certificate of Incorporation of each Loan Party, together
with all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;
(iv)    copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws and of its Board of Directors’ (or similar body)
resolutions authorizing the execution of the Loan Documents entered into by it;
and
(v)    an incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Loan Parties, which shall identify by name and title
and bear the original or facsimile signature of the officers of the Loan Parties
authorized to sign this Supplement and the officers of the Borrower authorized
to make borrowings under the Credit Agreement, upon which certificate the
Increasing Lenders shall be entitled to rely until informed of any change in
writing by the Borrower.
3.    The Borrower hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof.
4.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
5.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
6.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:
 
 
Name:
 
Title:



Accepted and agreed to as of the date first written above:
ENERGIZER HOLDINGS, INC.
By:
 
 
Name:
 
Title:



Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By:
 
 
Name:
 
Title:
















--------------------------------------------------------------------------------










Schedule 1
Increasing Lender Supplement Commitments
Increasing Lender
Revolving Commitment Increase
Resulting Revolving Loan Commitment
[Increasing Lender Name]
$[___________]
$[___________]
Total:
$[___________]
$[___________]












--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF] AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated _______________, 2016 (this “Supplement”),
to that certain Credit Agreement, dated as of June 30, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Energizer Holdings, Inc. (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders (the “Lenders”), the issuing banks from time to time parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.05(b) thereof that any bank,
financial institution or other entity may extend Revolving Loan Commitments
under the Credit Agreement subject to the approval of the Borrower and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement;
WHEREAS, each undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto; and
WHEREAS, J.P. Morgan Securities LLC (the “Lead Arranger”) has agreed to act as
sole lead arranger and bookrunner with respect to the Revolving Commitment
Increases (as defined below);
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    Each undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, upon the satisfaction of the
conditions set forth in Section 2, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with a
Revolving Loan Commitment equal to the amount set forth opposite such Augmenting
Lender’s name under the heading “Revolving Loan Commitment” in Schedule 1 hereto
(with respect to each Augmenting Lender, its “Augmenting Revolving Loan
Commitment”).
2.    Each Augmenting Revolving Loan Commitment shall become effective on the
date (the “Augmenting Revolving Commitments Effective Date”) when each of the
following conditions shall have been satisfied:
(a) the Lead Arranger shall have received all fees and other amounts due and
payable on or prior to such date including: (i) fees, disbursements and charges
of counsel to the Lead Arranger under Section 10.07 of the Credit Agreement,
including to the extent invoiced, reimbursement or payment of all reasonable and
documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower under that certain Engagement Letter, dated as of June [ ], 2016, by
and between the Borrower and the




[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------






Lead Arranger and (ii) all fees due and payable to Lead Arranger on such date in
connection with the Augmenting Revolving Loan Commitments and the agreements of
the Increasing Lenders and the Lead Arranger hereunder; and
(d)    the Administrative Agent shall have received:
(i)    a certificate, in form and substance satisfactory to the Administrative
Agent signed by an Authorized Officer of the Borrower, certifying the accuracy
of the representation and warranty set forth in Section 5 as of such date;
(ii)    the written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the Increasing Lenders, in substantially a form and
containing assumptions and qualifications acceptable to the Administrative Agent
and its counsel;
(iii)    copies of the Certificate of Incorporation of each Loan Party, together
with all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;
(iv)    copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws and of its Board of Directors’ (or similar body)
resolutions authorizing the execution of the Loan Documents entered into by it;
and
(v)    an incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Loan Parties, which shall identify by name and title
and bear the original or facsimile signature of the officers of the Loan Parties
authorized to sign this Supplement and the officers of the Borrower authorized
to make borrowings under the Credit Agreement, upon which certificate the
Increasing Lenders shall be entitled to rely until informed of any change in
writing by the Borrower.
3.    Each undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e)







--------------------------------------------------------------------------------






agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.
4.    The address for notices for the purposes of the Credit Agreement of each
Augmenting Lender is set forth below such Augmenting Lender’s name on its
applicable signature page hereto.
5.    The Borrower hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof.
6.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
7.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
8.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:
 
 
Name:
 
Title:



Address for Notices:
[TO BE INSERTED]




Accepted and agreed to as of the date first written above:
ENERGIZER HOLDINGS, INC.
By:
 
 
Name:
 
Title:



Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By:
 
 
Name:
 
Title:














--------------------------------------------------------------------------------






Schedule 1
Augmenting Lender Supplement Commitments
Augmenting Lender
Revolving Loan Commitment
[Increasing Lender Name]
$[___________]
Total:
$[___________]





[Signature Page to Amendment No. 2]